459 So. 2d 969 (1984)
Ex parte Patricia Ann Thomas JACKSON.
(In re: Patricia Ann Thomas Jackson v. State of Alabama).
83-655.
Supreme Court of Alabama.
September 7, 1984.
Rehearing Denied November 9, 1984.
*970 Joel L. Sogol and Ralph C. Burroughs, Tuscaloosa, for petitioner.
Charles A. Graddick, Atty. Gen., and Edward Carnes, Asst. Atty. Gen., for respondent.
JONES, Justice.
Having considered the record, together with the briefs and arguments of counsel, this Court has concluded that the judgment of the Court of Criminal Appeals must be affirmed. It is so ordered.
AFFIRMED.
All the Justices concur.